Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/019,930 filed on September 14, 2020. Claims 28-120 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 28, 40, 59, 70, 90, 100 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 13 (hereafter “patent claim”) of U.S. Patent No. 10,812,283.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,812,283 as outlined in the table below:

Examined claim 40

The method of claim 28, wherein the automation commands are initiated via one of the endpoint devices.

Examined claim 28
A method for operating a home automation system with one or more speakers, the method comprising: 
     establishing a first communication channel between the home automation system and endpoint devices at a location; 
     establishing a second communication channel, at least in part over a wide area network, wherein the second communication channel is between the home automation system and a remote management center, and wherein the remote management center manages home automation programming for the home automation system; 

     managing resources of the home automation system by determining the availability of resources that can be allocated to facilitate execution of multiple application services provided by the home automation system, 
          wherein the determination of the availability of the resources comprises monitoring resource utilization, and 
          wherein at least one of the services provides internet-based calling services, via the one or more speakers; and 
     providing automation commands to one or more of the endpoint devices while the home automation system is in communication with a user endpoint device that has a user interface, wherein the home automation system locally stores data based, at least in part, on one or more configurations provided via the user interface of the user endpoint device.







Patent claim 13

A method for operating a control device, the method comprising:

     establishing a first communication channel between the control device and endpoint devices at a location; 
     establishing a second communication channel, at least in part over a wide area network, wherein the second communication channel is between the control device at the location and a remote management center, wherein the remote management center manages, via the second communication channel, home automation programming for the control device; 
    
    managing resources of the control device by determining the availability of resources that can be allocated to facilitate execution of multiple application services provided by the control device, wherein the determination of the availability of the resources comprises monitoring for excessive resource utilization by at least one of the endpoint devices; and 


     maintaining automation of one or more of the endpoint devices while the control device is in communication with and interacts with a user endpoint device showing a graphical user interface, wherein the control device locally stores programming based, at least in part, on one or more user defined configurations provided via the user endpoint device.



	Examined claim 40 recites the similar limitations in patent claim 13. However, the examined claim 40 recites the limitation “home automation system” which is considered or equivalent to the limitation “the control device” recited in the patent claim 13. Thus, it would have been obvious to patent claim 13 because the similar limitations is obvious variation. Examined claims 59, 70, 90, 100 recite the similar limitations of patent claims 9 and 1.


Claim 28 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 (hereafter “patent claim”) of U.S. Patent No. 10,361,877.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,361,877 as outlined in the table below:

Examined claim 28
A method for operating a home automation system with one or more speakers, the method comprising: 
     establishing a first communication channel between the home automation system and endpoint devices at a location; 
     establishing a second communication channel, at least in part over a wide area network, wherein the second communication channel is between the home automation system and a remote management center, and wherein the remote management center manages home automation programming for the home automation system; 





     managing resources of the home automation system by determining the availability of resources that can be allocated to facilitate execution of multiple application services provided by the home automation system, wherein the determination of the availability of the resources comprises monitoring resource utilization, and wherein at least one of the services provides internet-based calling services, via the one or more speakers; and 
     providing automation commands to one or more of the endpoint devices while the home automation system is in communication with a user endpoint device that has a user interface, wherein the home automation system locally stores data based, at least in part, on one or more configurations provided via the user interface of the user endpoint device.

Patent claim 22

A method for operating a control device at a location, the method comprising:


     implementing a first communication channel, between the control device and one or more endpoint devices within the location;
     implementing a second communication channel, at least in part over a wide area network, wherein the second communication channel is between the one or more endpoint devices and a remotely located application service management center external to the location, wherein the remotely located application service management center provides additional programming specific to controlling at least one of the endpoint devices;
     executing at least one application service;
     interacting with a specific endpoint device, in communication with the control device, that shows a graphical user interface, wherein user interactions with the graphical user interface implement, via the control device, configurations or controls for automation of others of the one or more endpoint devices;
    determining the availability of resources that can be allocated to facilitate execution of multiple application services provided by the control device; and








   managing the resources of the control device such that a request, by one of the endpoint devices, can be implemented without causing other services provided by the control device to function below a required functional state, wherein the required functional state enables communications by the control device.


	Examined claim 28 recites the similar limitations in patent claim 22. However, the patent claim 22 further recites the limitations “interacting with a specific endpoint device, in communication with the control device, that shows a graphical user interface, wherein user interactions with the graphical user interface implement, via the control device, configurations or controls for automation of others of the one or more endpoint devices; and a request, by one of the endpoint devices, can be implemented without causing other services provided by the control device to function below a required functional state, wherein the required functional state enables communications by the control device” which are not recited in examined claim 28. Thus, it would have been obvious to patent claim 22 because omitting the limitations is obvious variation. 


Allowable Subject Matter
Claims 28-120 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459